NOTICE OF ALLOWABILITY
This is a notice of allowability addressing applicant’s response 11 July 2022.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 2, 4-10, 12-21, 23 and 51-54 are pending;
Claims 3, 11, 22, 25-50 are cancelled; and
Claims 4 and 5 are rejoined.

Election/Restrictions
1.	Claims 1, 2, 4-10, 12-21, 23 and 51-54 are allowable. The restriction requirement among the species, as set forth in the Office action mailed on 11 August 2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Claims 4 and 5, directed to a non-elected species no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 1, 2, 4-10, 12-21, 23 and 51-54 are allowed.

The following is an examiner’s statement of reasons for allowance: per independent claim 1, the prior art of record fails to provide, either alone or in combination, the limitations directed to the totality of the invention, including but not limited to, the door with the internal cavity, the core within a first portion of the cavity that expands from a relaxed state to seal between the door and edge of the opening, the header, the perimeter seal and its specific features, and how all of these limitations together function and form the claimed invention.  Per independent claim 24, the prior art of record fails to provide, either alone or in combination, the limitations directed to the totality of the invention, including but not limited to, the language common with independent claim 1 and the perforation between the internal cavity and a first section of the door.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

For the above reasons, the following is the final status of the claims:
Claims 1, 2, 4-10, 12-21, 23 and 51-54 are allowed; and
Claims 3, 11, 22, 25-50 are cancelled.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM V GILBERT whose telephone number is (571)272-9055. The examiner can normally be reached M-F 0800-0430 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on 571.272.7723. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM V GILBERT/Primary Examiner, Art Unit 3649